PER CURIAM.
This is an appeal from a final judgment which enforced a property settlement agreement previously entered into by the parties and incorporated into their final judgment of dissolution of marriage. Under the terms of the agreement, title to the marital home was conveyed to the wife and the husband was to make the mortgage payments thereon. The issue presented is whether, under the terms of the agreement, the husband must continue to pay an amount equal to the regular mortgage payments on the marital home after it was sold by the wife. Under the circumstances of this case and the agreement in question, we believe the trial court properly found that the husband was so obligated, and we therefore affirm. See Salsman v. Salsman, 360 So.2d 54 (Fla. 1st DCA 1978); Horton v. Horton, 330 So.2d 69 (Fla. 1st DCA 1976).
AFFIRMED.
LETTS, C. J., and MOORE and BERA-NEK, JJ., concur.